OPINION — AG — THE ALCOHOLIC BEVERAGE CONTROL BOARD MUST EXAMINE EACH HOLDER OF, OR APPLICANT FOR, A NON RESIDENT SELLER'S LICENSE AND FACTUALLY DETERMINE WHETHER ANY FOREIGN CORPORATION LACKS THE "OUT OF STATE" QUALITY REQUIRED BY 37 O.S. 1971 524 [37-524] . THE BOARD MAY CONSIDER, AMONG OTHERS, AS INDICIA OF RESIDENCY: (1) PRINCIPAL PLACE OF BUSINESS, (2) LOCATION OF PRIMARY MARKET, AND (3) RESIDENCE OF OFFICERS, DIRECTORS OR PRINCIPAL SHAREHOLDERS. THE BOARD MAY CONCLUDE THAT AN ENTITY, ALTHOUGH INCORPORATED IN A SISTER STATE, IS AN "MIGRATORY" CORPORATION AND DETERMINE THAT ENTITY IS A RESIDENT OF OKLAHOMA AND NOT ENTITLED TO A NON RESIDENT SELLER'S LICENSE PURSUANT TO 37 O.S. 1971 524 [37-524] CITE: ARTICLE XXVII, SECTION 3, OPINION NO. 71-185, 18 O.S. 1971 1.2 [18-1.2], 37 O.S. 1971 524 [37-524](A), 37 O.S. 1971 505 [37-505] (KENNETH L. DELASHAW JR)